             Case 3:19-cv-05810-TSZ Document 92 Filed 08/25/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT TACOMA

 7
          PRECISION INDUSTRIAL
          CONTRACTORS INC.,
 8
                               Plaintiff,
 9
              v.
10                                                    C19-5810 TSZ
          JACK R. GAGE REFRIGERATION
11        INC.; CHRISTOPHER M.                        MINUTE ORDER
          MCCLELLAN; TAMI L.
12        MCCLELLAN; DANIEL JASON
          HOYT; and JOHN DOES 1-10,
13
                               Defendants.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
           (1)   Pursuant to the parties’ stipulation, on the record, at the telephone
   conference held on August 25, 2021, all of Plaintiff Precision Industrial Contractors
17
   Inc.’s claims against all remaining Defendants, Daniel Jason Hoyt and John Does 1–10,
   are voluntarily DISMISSED with prejudice and without fees or costs, and all of
18
   Defendant Hoyt’s counterclaims against Plaintiff are voluntarily DISMISSED with
   prejudice and without fees or costs;
19
           (2)   All other Defendants having been dismissed, with Defendants Christopher
20 and Tami McClellan voluntarily dismissed with prejudice pursuant to the parties’
   stipulation and order, docket no. 76, and Defendant Jack R. Gage Refrigeration Inc.
21 (“JRG”) dismissed with prejudice pursuant to the Court’s order for partial summary
   judgment in favor of Defendant JRG, docket no. 91, and it appearing that no issue
22

23

     MINUTE ORDER - 1
             Case 3:19-cv-05810-TSZ Document 92 Filed 08/25/21 Page 2 of 2




 1 remains for the Court’s determination, it is hereby ORDERED that this case is
   DISMISSED with prejudice and without fees or costs; and
 2
          (3)    The Clerk is directed to enter Judgment consistent with this Minute Order
 3 and to send a copy of this Minute Order and Judgment to all counsel of record and to
   Defendant Hoyt at jason.hoyt1424@gmail.com.
 4
          Dated this 25th day of August, 2021.
 5
                                                   Ravi Subramanian
 6                                                 Clerk
 7                                                 s/Gail Glass
                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
